—Appeal by the defendant, on a motion, inter alia, to modify a foreign amended judgment dated March 24, 2000, and entered in the Superior Court of New Jersey, Chancery Division, Warren County, Probate Part, which was filed and entered pursuant to CPLR 5402 in the office of the Clerk of the Supreme Court, Kings County, on August 2, 2000, from an order of the Supreme Court, Kings County (Hall, J.), dated July 11, 2001, which granted the plaintiffs motion, inter alia, to modify the amount of the judgment against the defendant from $526,296 to $805,727.
Ordered that the order is affirmed, with costs.
It is well settled that the Supreme Court has the discretion to cure mistakes, defects, and irregularities in judgments that do not affect substantial rights of parties (see CPLR 5019 [a]; Kiker v Nassau County, 85 NY2d 879; Aames Capital Corp. v Davis, 295 AD2d 376). Here, the Supreme Court properly granted the plaintiffs motion, inter alia, to modify a foreign amended judgment entered in the Superior Court of New Jersey based upon a clerical mistake made by his counsel when filing and entering that foreign amended judgment pursuant to CPLR 5402. Contrary to the defendant’s contention, “no substantial right is affected, and the [defendant] cannot be prejudiced, by correcting the * * * judgment to accurately reflect the obligation the [defendant] knew [he] owed” (Rodriguez v Long Is. Coll. Hosp., 289 AD2d 556; see Kiker v Nassau County, supra).
The defendant’s remaining contentions are not properly before this Court on the appeal. Ritter, J.P., Friedmann, H. Miller and Schmidt, JJ., concur.